PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
LONG, WARREN RUSSELL 
Application No.:  29/664,321
Filed: September 24, 2018
Attorney Docket No.: 024012 
:
:
:                        NOTICE     
:
:



This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed December 08, 2020.  

The request is DISMISSED.

It is noted that an itemization of the fee deficiency was submitted; however, the calculation of the deficiency owed is not in compliance with the requirements of 37 CFR 1.28(c)(2)(i), which reads:

37 CFR 1.28(c)(2)(ii) goes on to say:   
(ii) Itemization of the deficiency payment. An itemization of the total deficiency payment is required. The itemization must include the following information:
(A) Each particular type of fee that was erroneously paid as a small entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a non-small entity;
(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;
(C) The deficiency owed amount (for each fee erroneously paid); and
(D) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section.
The instant request does not comply with itemization requirements as listed above.  Under requirement (B) the chart itemization under 37 CFR 1.28(c)(2)(ii), was not accurate.  The dates giving for the basic filing fee, the utility search fee and the utility examination fee was actually paid as small entity is incorrect.  The actual date should be the mailroom date and not the date of September 24, 2018.     

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:
U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Dale Hall, Paralegal Specialist at (571) 272-3586.  



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)